PER CURIAM.
The husband, Ronald W. Robison, appeals from an adverse final judgment entered in favor of the wife, Elizabeth A. Robison, and LAD Associates. We affirm since the record contains competent substantial evidence to support the trial court’s determination that the transfers made to the husband constituted fraudulent transfers. See Teichner & Mella, P.A. v. Butler, 600 So.2d 507 (Fla. 3d DCA1992); Randy Int’l, Ltd. v. American Excess Corp., 501 So.2d 667 (Fla. 3d DCA1987); § 726.-106(2), Fla.Stat. (1991).
Affirmed.